COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-288-CR


JAMES PATRICK FOUT                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE

                                   ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     After waiving a jury and entering an open plea of guilty, appellant James

Patrick Fout appeals his conviction and fifteen-year sentence for aggravated

robbery with a deadly weapon.2 We affirm.




     1
         … See Tex. R. App. P. 47.4.
     2
         … See Tex. Penal Code Ann. § 29.03(a)(2) (Vernon 2003).
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 3 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. We gave Appellant the opportunity to file a pro se brief, and

he has filed a motion to abate, which we have construed in the interests of

justice as a supplemental response to counsel’s brief. The State has filed a

letter brief arguing that Appellant’s response should be disregarded as it

contains factual assertions that may not be considered on appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. 4 Only then may we grant counsel’s motion to withdraw.5




      3
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      4
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      5
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).

                                       2
      We have carefully reviewed the record, counsel’s brief, Appellant’s

supplemental response, and the State’s letter brief. We agree with counsel that

this appeal is wholly frivolous and without merit; we find nothing in the record

that might arguably support the appeal.6     Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.




                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and McCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 29, 2010




      6
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                       3